Citation Nr: 0823847	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  01-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of shell fragment wounds (SFW), to 
the dorsal aspect of the left foot, with retained foreign 
body, to include separate disability ratings for foot injury, 
a scar and metatarsalgia.

2.  Entitlement to a disability rating in excess of 10 
percent for pes planus and hallux valgus of the left foot, to 
include separate disability ratings.

3.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a SFW, left buttock, Muscle 
Group (MG) XVII with retained foreign body.

4.  Entitlement to a compensable disability rating for 
pseudomonas and/or tinea pedis (also claimed as wet corn 
between the toes and fungal infection of the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
initially on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The case was previously before the Board in November 2003, 
when it was remanded for additional development which has 
been completed.  

In February 2006 the Board rendered a decision on the 
veteran's claims.  In February 2008 the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case.  

The issues involving the initial rating of the veteran's 
service-connected skin disorder of the feet, pseudomonas 
and/or tinea pedis, and the disability rating assigned for 
the residuals of a SFW to the left buttock is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's residuals of a shell fragment wound to the 
dorsum of the left foot, with retained foreign body, are 
manifested by:  a tender scar; moderate pes planus; mild 
hallux valgus; hammer toes of the second through fifth 
digits, ankle edema, pain, decreased range of motion with 
pain on motion, difficulty walking and standing, 
metatarsalgia and complaints of pain and discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a foot injury as the a service-connected residual 
of a shrapnel wound to the left foot with retained metallic 
foreign body have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.118 Diagnostic Code 
5284 (2007).

2.  The criteria for a separate 10 percent disability rating 
for tender scar on the left foot as a service-connected 
residual of a shrapnel wound to the left foot with retained 
metallic foreign body have been met for the entire period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, 4.118 Diagnostic Code 7804 
(2007).

3.  The criteria for a 20 percent rating, and not in excess 
thereof, for  pes planus of the left foot, have been met for 
the entire period of time covered by this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5276 (2007).  

4.  The criteria for a separate 10 percent disability rating 
for metatarsalgia of the left foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, 4.118 Diagnostic Code 5279 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in March 2006.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The initial adjudication of the veteran's claim was in a 
January 2000 rating decision which is prior to the effective 
date of the VCAA.  Accordingly, notice to the veteran could 
not have been provided until later in the claims process.  
Nevertheless, the RO provided the veteran the required 
general notice with respect to his claims in letters dated 
February 2001 and November 2004.  The letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

However, in this case, the notice letters did not meet the 
requirements of Vazquez-Flores v. Peake.   In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  

In this case, the presumption of prejudice is overcome as 
specific notice has been provided in the  Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOC).  
These documents provided him with the rating criteria used to 
rate his claims for increased disability ratings.  
Accordingly, a reasonable person could be expected to 
understand from the various letters and SOC and SSOCs what 
was needed for increased ratings to be granted.  Moreover, 
the case was appealed to the Court and specific arguments 
were presented showing actual knowledge of the rating 
criteria by the veteran and his representative. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; service medical records; private medical 
treatment records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for increased 
disability ratings for the residuals of SFWs to the left 
foot.   

II.  Increased Ratings Left Foot

Service connection for multiple residuals of inservice 
shrapnel wounds to the left foot and left buttock has been in 
effect at a 10 percent disability rating for each disability 
since 1970.  Service connection for pes planus and hallux 
valgus of the left foot has been in effect at a 
noncompensable (0%) disability rating since 1992.  Effective 
January 2005 an increased rating of 10 percent was assigned 
for the veteran's left foot pes planus.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Court has recently 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

The service medical records reveal that in November 1969 the 
veteran was wounded in combat as the result of a mine 
explosion.  He incurred shrapnel wounds to his left foot and 
left buttock.  The wounds were debrided and treated and there 
was no nerve or artery involvement.  He was returned to duty 
within a month.  Specifically, a November 1969 clinical 
record indicated "multiple fragment wounds of the left foot.  
No nerve or artery involvement."  A November 1969 service 
department orthopedics consultation record shows that the 
veteran had complaints of left foot and left calf pain with 
standing.  No neurologic symptoms were found, but some 
weakness was noted.  A service medical record dated January 
13, 1970 indicates that the veteran still had complaints of 
pain in the left foot and that x-ray examination revealed the 
presence of a retained metallic fragment.  Service medical 
records dated January 27 and February 27, 1970 reveal that 
the veteran still had complaints of pain in the left foot in 
the area of the wounds which was treated with mole skin.  In 
September 1970, separation examination of the veteran was 
conducted.  With the exception of a scar of the left foot, 
the veteran's feet and lower extremities were evaluated as 
normal by the examining physician.  

In February 1971, a VA examination of the veteran revealed 
that the veteran had residual scar on the left foot which was 
relatively non-tender and non-adherent.  No muscle, tendon, 
or nerve impairment was noted.  Strength was good and there 
was no functional impairment.  X-ray examination did reveal 
the presence of a retained metallic foreign body.  In March 
1992, another VA examination of the veteran was conducted 
with similar findings.  The veteran's left foot scar was 
mildly tender, but no other functional impairment resulting 
from the shrapnel wound was noted.  

In September 1999, a VA examination of the veteran was 
conducted.  This examination primarily addressed the 
veteran's neurologic complaints related to his SFW of the 
left buttock.  However, the examination report did indicate 
the presence of a well healed, non-tender scar on the left 
foot.  The examiner also noted the presence of bilateral 
hallux valgus and congenital pes planus.  

An April 2000 private medial record indicated that the 
veteran had painful hallux valgus of the left foot which was 
treated with a shoe insert.  

In January 2001, another VA Compensation and Pension 
examination of the veteran was conducted.  The veteran 
complained of constant pain in both feet which was worse in 
the left foot and increased with walking or standing.  The 
examiner noted that the veteran had bilateral pes planus and 
bilateral hallux valgus deformities.  The veteran also 
indicated that he worked as a Postal Service employee.  
Physical examination revealed some unusual shoe wear along 
with limping on the left.  Bilateral hallux valgus and pes 
planus was noted, but there was no evidence of hammer toe or 
claw foot.  The left foot scar was tender on physical 
examination, adherent to underlying structures, slightly 
depressed, and the veteran reported that it became sore and 
tight.  Some edema of the left ankle and limited range of 
motion of the left foot was also noted.  The veteran had 
forward flexion to 35 degrees and backward extension to 75 
degrees.  The degree of valgus was assessed as mild.  The 
diagnosis was left foot with hallux valgus deformity, pes 
planus, status post gunshot wound in 1970 with resultant 
tender scar, limited range of motion, daily constant pain, 1+ 
edema of foot to ankle, corns and calluses between all toes 
except great toe and second toe, macerated skin with heavy 
fungal infection between toes, painful cracked skin between 
toes, difficulty walking and standing due to pain from GSW 
and tinea with large corns that rub and irritate the toes.   

In January 2005, another VA examination of the veteran was 
conducted.  Again the scar was noted, but absolutely no 
functional impairment related to the service-connected wound 
was identified by the examining physician.  Bilateral pes 
planus was also noted on the examination report.  The veteran 
reported occasional episodes of pain with prolonged periods 
of standing.  The veteran was noted to have bilateral pes 
planus of about 15 degrees hind foot valgus.  Range of 
plantar flexion was to 30 degrees, dorsiflexion was neutral 
and the veteran had increased pain with repetitive testing, 
but no change in range of motion.  There was no pain with 
manipulation of the hind foot.

In April 2005, another  VA Compensation and Pension 
examination related to the veteran feet was conducted.  The 
veteran indicated that his bilateral flat feet were treated 
with shoe inserts with little relief.  He also indicated that 
he retired from employment at the post office due to his foot 
pain.  Physical examination revealed bilateral pes planus 
with mild tenderness to palpation over the metatarsal heads 
of both feet.  He had good range of motion of the ankle (10 
degrees of dorsiflexion and 40 degrees of plantar flexion) 
and was able to flex and extend all toes.  A tender scar was 
noted.  X-ray examination reveled calcification of the soft 
tissue between the forth and fifth metatarsal bases of the 
left foot, consistent with the inservice SFW.  There was 
moderate pain with range of motion testing.

In October 2007, VA x-ray examination of the veteran's left 
foot was conducted.  The examination report reveals mild 
degenerative changes with valgus deformity of the first 
metatarsophalangeal joint of the left foot.  Hammertoe of the 
second to fifth toes was also noted.  

The veteran is service-connected for the residuals of a SFW 
to the left foot along with hallux valgus and pes planus of 
the left foot.  Accordingly, the Board must rate all possible 
service-connected disabilities, with distinct symptoms, of 
the left foot without pyramiding.  

A. SFW of the Left Foot - Injury

The preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected SFW of the left foot.  The veteran's 
service-connected SFW to the left foot has been rated at a 
single 10 percent disability under Diagnostic Code 5284 for 
other foot injuries.  A 10 percent rating contemplates a 
moderate foot injury; a 20 percent rating contemplates a 
moderately severe foot injury; and the highest rating of 30 
percent contemplates a severe foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).  However, the evidence 
does not support the assignment of a disability rating in 
excess of 10 percent for the foot injury incurred as the 
result of the SFW to the left foot during service.    

The veteran's service-connected disability is evaluated as 10 
percent disabling under the provisions of Diagnostic Code 
5284.  The term "moderate" in the context of Diagnostic Code 
5284 is not defined by regulation; however, the Board notes 
that the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo Achilles with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278 (2007).

The evidence of record reveals that the veteran had a SFW to 
the left foot which was treated with debridement during 
service.  He had complaints of left foot pain for several 
months after the wound, but his feet were evaluated as normal 
on separation examination.  The evidence reveals that the 
veteran was employed for a long period of time by the postal 
service.  The evidence shows complaints of left foot pain 
with standing or walking.  

There is simply no evidence of increase in disability, or 
more than a moderate injury to the left foot.  The medical 
evidence shows the veteran experiences pain, ankle edema, and 
decreased range of motion with pain.  For VA purposes, normal 
range of motion for the ankle is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees pursuant to 38 C.F.R. 
§ 4.71, Plate II.  The veteran has been assessed as having 
the ability to plantar flex between 30 and 40 degrees with 
additional assessments of moderate pain on range of motion 
testing and increased pain with repetitive testing but no 
change in the range of motion.  In addition, he has been 
assessed as having the ability to dorsiflex to 10 degrees 
although one assessment indicated that dorsiflexion was 
neutral, again demonstrating limitation of motion.  This 
symptomatology best corresponds to the 10 percent rating 
which requires moderate disability.  While the veteran's 
ability to dorsiflex is significantly impaired, at its worst 
only 15 degrees of plantar flexion has been lost thereby 
rendering the loss of motion equivalent to a moderate 
disability.  None of the medical evidence of record describes 
the foot injury residuals (excluding the symptoms 
attributable to pes planus and hallux valgus which will be 
addressed below) as moderately severe.  As such, a disability 
rating in excess of 10 percent for a foot injury as the 
residual of a SFW to the left foot is denied.  



B.  SFW of the Left Foot - Scar

The evidence supports the assignment of a separate 10 percent 
disability rating for a tender scar as a residuals of the 
service-connected SFW of the left foot.  The majority of the 
evidence of record shows that the veteran has a residual 
wound scar on the left foot which is tender.  Accordingly, a 
separate 10 percent disability rating is granted under 
Diagnostic Code 7804 for a superficial scar which is tender 
on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  Pursuant to that diagnostic code a maximum 
evaluation of 10 percent may be assigned for a superficial 
scar that is painful on examination.  

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  In that regard, the 
Board notes that substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Under the prior 
regulations, a 10 percent evaluation is for consideration for 
a scar that is superficial, poorly nourished, with repeated 
ulceration, Diagnostic Code 7803; or where the scar is 
superficial, tender and painful on objective demonstration, 
Diagnostic Code 7804. 38 C.F.R. § 4.118 (2002).  The criteria 
for rating scars under Diagnostic Code 7805, which provides 
that scars can be rated on the limitation of function of the 
affected part, were unchanged.  The evidence of record in 
this case does not demonstrate any limitation of function due 
to the scar and limited motion has already been considered in 
connection with the foot injury above.  Under the new 
regulations, a maximum rating of 10 percent can also be 
assigned for scars that do not cause limited motion and that 
are superficial and are at least 144 square inches.  In this 
case, a higher evaluation than 10 percent is not warranted. 

C.  Left Foot Pes Planus and Hallux Valgus

In September 1982, a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
had bilateral moderate pes planus with no callosities.  In 
March 1992, another VA examination of the veteran was 
conducted.  This time, the examining physician noted that the 
veteran had bilateral hallux valgus.  Service connection for 
pes planus and hallux valgus of the left foot was granted 
based on the impact of the service-connected SFW of the left 
foot on these disabilities.  A noncompensable (0 percent) 
disability rating was assigned for this disability effective 
June 1992.  

VA outpatient treatment records included assessments of the 
veteran's pes planus and hallux valgus.  In February and 
April 2000 VA outpatient treatment records, it was noted that 
the veteran complained of residual pain in the area of the 
SFW.  The veteran had depressed medial longitudinal arch with 
excessive foot pronation, bilateral.  He also had a painful 
medial eminence of the first metahead, bilateral.  The 
diagnosis was pes planus and hallux valgus.  In June 2001, 
the veteran had bilateral bunions.  Physical examination 
revealed bilateral hallux valgus, "nt over med emin," mild 
degree maceration in multiple web spaces, no surrounding 
erythema/warmth, no other bony abnormalities such as hammer 
toes.  The impression was bilateral mild hallux valgus.  In 
August 2004, the veteran was observed to have obvious bunions 
on both feet but they were not causing the recurrent 
infections in his web spaces.  He was not tender to palpation 
in the medial eminence.  The diagnosis was bilateral hallux 
valgus.  In October 2004, the veteran was seen requesting new 
orthopedic shoes to replace his old worn ones.  He had a 
medial eminence of the first metahead bilaterally which was 
painful at times when wearing dress shoes.  There was a mild 
lateral deviation of hallux with non painful range of motion 
of the first MPJ.  Minimal inflammation was noted at the 
bunion site.  In April 2005, the veteran complained of mild 
pain due to hallux valgus.  He reported pain over the 
metatarsal heads that was more of a problem than anything 
else.  Physical examination revealed a prominent hallux 
valgus deformity and tenderness over the metatarsal heads.  A 
January 2006 x-ray report indicated there was severe hallux 
valgus with mild secondary degenerative change at the first 
metatarsal phalangeal articulation.  He also had a small 
plantar calcaneal spur.  

The VA examination reports prior to 2005 revealed the 
presence of bilateral pes planus, which was not generally 
severe or painful.  In January 2005, the most recent VA 
examination of the veteran was conducted.  The veteran had 
bilateral pes planus.  There was no impairment of gait, but 
the veteran did have pain with repetitive use of the foot 
which increased with longer periods of walking or standing.  
The veteran was noted to have 15 degrees of hind foot valgus 
with no arch tenderness.

Prior to January 15, 2005, the veteran's left foot pes planus 
was assigned a noncompensable disability rating under 
Diagnostic Codes 5278 and 5280.  Diagnostic Code 5278 is used 
to rate claw foot and provides for a maximum 50 percent 
disability rating when there is bilateral marked contraction 
of plantar fascia with a dropped forefoot, all toes hammer 
toes, very painful callosities, marked varus deformity.  A 
maximum 30 percent disability rating is assignable when the 
preceding symptoms are unilateral.  A 30 percent disability 
rating may also be assigned when there is a tendency toward 
bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 20 
percent disability rating is assignable when the preceding 
symptoms are unilateral.  A 10 percent disability rating is 
assignable when the great toe is dorsiflexed, there is some 
limitation of dorsiflexion at ankle, definite tenderness 
under metatarsal heads, either bilaterally or unilaterally.  
Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278, 5280 (2007).  Prior to January 2005, the evidence 
reveals that the veteran had pes planus with excessive foot 
pronation with callosities and complaints of pain.  

Based on the results of the January 2005 VA examination 
report, the veteran's left foot pes planus and hallux valgus 
was rated under Diagnostic Code 5276 for flatfeet.  Pursuant 
to Diagnostic Code 5276, a noncompensable rating is warranted 
for pes planus that is mild, with symptoms relieved by built-
up shoe or arch support.  A 10 percent rating is warranted 
for moderate pes planus, manifested by the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 20 
percent rating is assigned for unilateral severe flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities.  
A 30 percent evaluation is warranted for pronounced 
unilateral pes planus, manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence supports the assignment of a disability rating 
of 20 percent for the veteran's left foot pes planus under 
Diagnostic Code 5276 for the entire period of time covered by 
this appeal.  The evidence, including VA examinations in 2001 
and 2005, show that the left foot pes planus is manifested by 
complaints of pain on prolonged periods of standing, 
swelling, with objective findings of excessive foot pronation 
and 15 degrees hind foot valgus.  The preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the left foot pes planus as there is no evidence 
of extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation.  

While an x-ray report dated in January 2006 for the first 
time indicates that the veteran continues to have severe 
hallux valgus when compared to an x-ray report of August 
2004, it is noted that the August 2004 report indicated that 
the veteran had a mild hallux valgus disability.  In 
addition, an orthopedic surgery outpatient treatment record 
several days after the x-ray acknowledged the January 2006 x-
ray report, but noted that the veteran was seen complaining 
of mild pain due to the hallux valgus.  Accordingly, a 
separate 10 percent rating based on severe hallux valgus 
equivalent to amputation of the great toe is not warranted.  
Prior to January 2006, the hallux valgus was consistently 
assessed as mild by medical examiners and the evidence did 
not otherwise show that the condition was severe in nature.  
The veteran reported that the condition was painful at times 
when wearing dress shoes and the medical evidence indicated 
that he had mild pain and that he did not have painful range 
of motion of the first MPJ.  

Moreover, it is noted that to assign a separate rating would 
contravene the amputation rule.  The combined rating for the 
pes planus (20%), metatarsalgia (10%), foot injury (10%), and 
scar (10%) will result in a percentage rating of 40 percent 
for the left lower extremity.  An additional grant of 10 
percent would result in a combined rating that exceeds the 
amputation rule for the lower extremity.  Pursuant to 
38 C.F.R. § 4.68, the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, diagnostic 
code 5165.  On applying the combined ratings tables found at 
38 C.F.R. § 4.25, the combined rating for the left lower 
extremity would exceed 40 percent if a separate 10 percent 
rating is assigned for hallux valgus.   

D.  Hammer Toes and Metatarsalgia

The October 2007 VA x-ray examination of the veteran's left 
foot revealed hammertoe of the second to fifth toes without a 
claw foot deformity.  This would not warrant a separate 10 
percent disability rating pursuant to 38 C.F.R. § 4.71a, 
4.118 Diagnostic Code 5282 (2007), as not all of the toes of 
the left foot are affected.  

The evidence shows that the veteran has been diagnosed as 
having metatarsalgia of the left foot, accordingly, a 
separate 10 percent rating pursuant to 38 C.F.R. § 4.71a, 
4.118 Diagnostic Code 5279 is warranted for the entire period 
of time covered by this appeal as the veteran has 
consistently complained of pain over the metatarsal region. 

E.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The Court held 
that 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002) were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40 (2007).  

VA regulation § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2007).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2007).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2007).

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2007).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the multiple compensable disability ratings for the 
distinct symptoms of disability of this left foot.  The Board 
has considered the veteran's claims for increased ratings for 
his musculoskeletal disabilities under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2007).  This has been accomplished in the 
present case as the veteran is assigned multiple compensable 
disability ratings for his left foot disabilities.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

F.  Extraschedular Rating

This case is not shown to be an exceptional case were the 
schedular evaluations are inadequate.  In this case, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and there is no indication in the 
record to the contrary.  It does not present an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).  The veteran did report during the January 2005 
examination that he retired from the Post Office, after a 
lengthy career, because his legs and feet hurt too much to 
stand on his feet all day.  There is no indication in the 
record, however, that the rating schedule is inadequate to 
assess his service connected left foot disabilities.  
Accordingly, the Board finds that the regular schedular 
standards provide adequate criteria to properly rate the 
veteran's impairment.  Any failure by the RO to refer the case 
to the Under Secretary for Benefits, or the Director of 
Compensation and Pension Service, for extraschedular 
consideration was harmless error.  Floyd v. Brown, 9Vet. 
App. 88 (1996), Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

A disability rating in excess of 10 percent for a foot injury 
as a service-connected residual of a shrapnel wound to the 
left foot with retained metallic foreign is denied.  

A separate 10 percent disability rating, and not in excess 
thereof, for a tender scar on the left foot for the entire 
period of time covered by this appeal as a service-connected 
residual of a shrapnel wound to the left foot with retained 
metallic foreign body, is granted for the entire period of 
time covered by this appeal, subject to the law and 
regulations governing the payment of monetary awards. 

A disability rating of 20 percent, and not in excess thereof, 
is granted for pes planus of the left foot, for the entire 
period of time covered by this appeal, subject to the law and 
regulations governing the payment of monetary awards.  

A separate 10 percent disability rating, and not in excess 
thereof, for metatarsalgia of the left foot is granted, for 
the entire period of time covered by this appeal, subject to 
the law and regulations governing the payment of monetary 
awards. 


REMAND

In June 2007, a Statement of the Case was issued with respect 
to the veteran's claim for a compensable disability rating 
for pseudomonas and/or tinea pedis, a skin disorder of the 
feet.  In July 2007, the veteran perfected his appeal by 
filing a VA Form 9.  In October 2007, a VA skin examination 
of the veteran's feet was conducted.  This examination report 
has not been considered by the RO.  Accordingly, remand is 
required for consideration of this evidence and issuance of a 
Supplemental Statement of the Case.  38 C.F.R. § 19.31 
(2007).

Additional medical examination is required with respect to 
the veteran's claim for an increased disability rating for 
the residuals of a SFW, left buttock, Muscle Group (MG) XVII.  
The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
muscle examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
residuals of a SFW, left buttock.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate if any residual scar is tender, 
painful, or unstable.  The examiner is 
also requested to indicate if any 
functional impairment from muscle injury 
to the left buttock is present.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The veteran should be accorded a 
neurologic examination.  The report of 
examination should include a detailed 
account of all manifestations neurologic 
symptoms of the buttocks and lower 
extremities found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate if any neurologic symptoms of the 
lower extremities are present, and if so 
are they related to the SFW to the left 
buttock during service.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate the 
veteran's claims and issue a SSOC to the 
veteran and his representative.  With 
respect to rating the veteran's skin 
disorder of the feet, consider all 
evidence of record obtained subsequent to 
the June 2007 SOC.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his attorney should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


